internal_revenue_service number release date index number ----------------------- --------------------------- -------------- ---------------------------------------------------- ---------------------------------- -------------------------------------------------------------- -------------------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-146782-11 date date legend legend taxpayer state x y a a b c d e f dollar_figureg h date unit unit unit unit unit unit year year year year year year year year year year -------------- ------------------------- ---------- --------------------------------- ------------------------------------------------------ ------------------------ ------ --- ----- --- ----- ---- ----- ----- -------------- ------------------------ --------------------- ------------------- ------------- ------------------- ------------------- ------------- ------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- plr-146782-11 year year month ------- ------- ------ dear ----------- this responds to a letter dated date from taxpayer’s representative requesting permission under sec_301_9100-1 and sec_301_9100-3 of the federal_income_tax regulations regulations for a 60-day extension of time to make an election under sec_169 of the internal_revenue_code code and sec_1_169-4 for the certified pollution_control_facilities that are the subject of this ruling_request taxpayer represents that the facts are as follows taxpayer is both incorporated and headquartered in state taxpayer is a vertically integrated regulated electric company serving retail customers in portions of several states taxpayer also sells electricity in the wholesale market taxpayer is part of an affiliated_group_of_corporations that files a consolidated u s_corporation income_tax return x is the parent of this affiliated_group x owns a of y and y indirectly owns b of the common_stock of taxpayer y acquired taxpayer date x and therefore taxpayer employs a calendar_year reporting_period taxpayer uses the accrual_method of accounting over the course of taxable years year year year and year taxpayer placed_in_service at c coal fired electrical plants owned by taxpayer d atmospheric pollution_control_facilities that qualified for amortization under sec_169 of the code provided that all requirements of sec_169 were met taxpayer provided the following information about these pollution_control_facilities taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer claimed 60-month amortization on this pollution_control_facility on its tax_return beginning in year taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer claimed 84-month amortization on this pollution_control_facility on its tax_return beginning in year taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer claimed 84-month amortization on this pollution_control_facility on its tax_return beginning in year plr-146782-11 taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer claimed 84-month amortization on this pollution_control_facility on its tax_return beginning in year taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer represents that it intended to claim 84-month amortization on this pollution_control_facility and it intended to begin amortizing the facility on its tax_return in year taxpayer represents that taxpayer inadvertently did not classify the pollution_control_facility installed in connection with unit as a certified_pollution_control_facility in year taxpayer placed_in_service the pollution_control_facility installed in connection with unit in year unit began operation in year taxpayer claimed 60-month amortization on this pollution_control_facility on its tax_return beginning in year one of the requirements under sec_169 of the code is that taxpayer must timely file an election for each facility with its federal_income_tax return as described by sec_1_169-4 of the regulations sec_1_169-4 requires a taxpayer to attach the required election statement and application and or certification with the respective timely filed federal_income_tax return as a result of a review of taxpayer’s pollution_control_facilities conducted in month of year taxpayer determined that taxpayer had not timely filed with taxpayer’s federal_income_tax returns for taxable years year year and year elections as required under sec_1_169-4 of the regulations for the certified pollution_control_facilities therefore taxpayer did not file an election with x’s consolidated federal_income_tax return for taxable years year year and year taxpayer explained that taxpayer inadvertently omitted the required regulatory election for several reasons first taxpayer last claimed amortization under sec_169 of the code for a 60-month period beginning in year taxpayer’s tax department did not employ any_tax personnel during the year year or year tax years that were associated with the sec_169 election in year second taxpayer has an extremely complex return taxpayer is a company that has in excess of dollar_figureg revenue and h of fixed asset additions per taxable_year additionally taxpayer has a large number of differences between book income and federal taxable_income the differences are primarily due to regulators including the plr-146782-11 public_utility commissions that regulate taxpayer’s retail operations which regularly include costs in a period other than the period in which an unregulated utility would charge the costs to expense finally taxpayer personnel including a incorrectly assumed that taxpayer made the required election under sec_169 of the code by claiming the sec_169 amortization on the tax_return as filed and that taxpayer did not need any additional form of election beginning with the year federal_income_tax return taxpayer has calculated and claimed sec_169 amortization on its tax returns for the applicable tax years and applicable facilities except the pollution_control_facility installed in connection with unit additionally taxpayer has received the required state certifications for all of the pollution_control_facilities and taxpayer has received e required federal certification s with f certification s currently pending in summary taxpayer represents that taxpayer employs highly qualified_tax professionals and prepares its returns with due diligence and prudence however in this instance taxpayer personnel were unaware of the written regulatory election required by sec_1_169-4 of the regulations taxpayer also represents that taxpayer intended and has always intended to make the election under sec_169 of the code taxpayer represents that granting the relief requested will not prejudice the interests of the government taxpayer represents that granting the relief will result in taxpayer having the same amount_of_deductions in the aggregate for all taxable years affected by the election if taxpayer had timely made the election furthermore the tax consequences of more than one taxpayer are not affected and will not result in a lower tax_liability in the aggregate if relief is granted additionally the taxable years in which the regulatory elections should have been made or any taxable years that would have been affected by the elections had they been timely filed are not closed by the period of limitations on assessments under sec_6501 of the code before the granting of relief law and analysis sec_169 of the code allows a taxpayer to elect to take a deduction for the amortization of the amortizable_basis of any certified_pollution_control_facility as defined in sec_169 based on a period of months the 60-month period shall begin as to any pollution_control_facility at the election of the taxpayer with the month following the month in which such facility was completed or acquired or with the succeeding taxable_year under sec_169 of the code the taxpayer makes the election to take the amortization deduction and to begin the 60-month period with the month following the month in which the facility is completed or acquired or with the taxable_year succeeding the taxable_year in which such facility is completed or acquired by filing with the secretary in such manner in such form and within such time as the secretary may by regulations prescribe a statement of such election plr-146782-11 sec_169 of the code defines a certified_pollution_control_facility as a new_identifiable_treatment_facility which is used in connection with a plant or other_property in operation before date to abate or control water or atmospheric pollution or contamination by removing altering disposing storing or preventing the creation or emission of pollutants contaminants wastes or heat additionally under sec_169 of the code the state_certifying_authority having jurisdiction with respect to such facility has certified the facility to the federal_certifying_authority as having been constructed reconstructed erected or acquired in conformity with the state program or requirements for abatement or control of water or atmospheric pollution or contamination similarly under sec_169 of the code the federal_certifying_authority has certified the facility to the secretary as being in compliance with the applicable regulations of federal agencies and as being in furtherance of the general policy of the united_states for cooperation with the states in the prevention and abatement of water pollution under the federal water pollution control act as amended u s c et seq or in the prevention and abatement of atmospheric pollution and contamination under the clean air act as amended u s c et seq finally under sec_169 of the code the facility does not significantly increase the output or capacity extend the useful_life or reduce the total operating costs of such plant or other_property or any unit therof or significantly alter the nature of the manufacturing or production process or facility under sec_169 of the code for purposes of sec_169 a new_identifiable_treatment_facility includes only tangible_property not including a building and its structural_components other than a building which is exclusively a treatment facility which is of a character subject_to the allowance for depreciation provided in sec_167 which is identifiable as a treatment facility additionally the taxpayer must complete the construction reconstruction or erection of this property after date or taxpayer must acquire this property after date if the original_use of the property commences with the taxpayer and commences after such date in applying this section in the case of property the taxpayer constructs reconstructs or erects after date there shall be taken into account only that portion of the basis properly attributable to construction reconstruction or erection after date under sec_169 of the code in the case of any facility described in sec_169 solely by reason of sec_169 sec_169 shall be applied by substituting date for date each place it appears therein plr-146782-11 under sec_169 of the code in the case of any atmospheric pollution_control_facility which is placed_in_service after date and used in connection with an electric generation plant or other_property which is primarily coal fired sec_169 shall be applied without regard to the phrase in operation before date under sec_169 of the code in the case of a facility placed_in_service in connection with a plant or other_property placed in operation after date this section shall be applied by substituting for each place it appears in sec_169 and sec_169 under sec_1_169-4 of the regulations a taxpayer making the election under sec_169 shall make the election by attaching a statement of such election to its return for the taxable_year in which falls the first month of the 60-month amortization so elected such statement must include the information specified in sec_1_169-4 through ix under sec_301_9100-1 of the regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 of the regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 of the regulations when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government’s interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-146782-11 based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through of the regulations have been satisfied accordingly the commissioner grants taxpayer an extension of time of days from the date of this letter to make the election under sec_169 of the code for the certified pollution_control_facilities subject_to taxpayer’s letter_ruling request taxpayer must file the elections with the amended federal_income_tax returns with the appropriate service_center for the taxable years in which fall the first month of the month or 84-month amortization period elected by taxpayer the elections must comply with the requirements of sec_1_169-4 including the information required by sec_1_169-4 through ix taxpayer should attach a copy of this letter to the tax returns if the period of limitations on assessment for the taxable years in which the elections should have been made or for any taxable_year that would have been affected by the elections had they been timely made will expire before taxpayer has filed the certifications from the epa with the appropriate service official in the operating division that has examination jurisdiction over taxpayer’s federal tax returns taxpayer must consent under sec_6501 to an extension of the period of limitations on assessment for such taxable years the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether the facilities are certified pollution_control_facilities as defined in sec_169 of the code or whether the facilities qualify for or month amortization periods this letter_ruling is directed only to the taxpayer who requested it under sec_6110 of the code a letter_ruling may not be used or cited as precedent plr-146782-11 in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representatives sincerely associate chief_counsel passthroughs and special industries by _______________________________ peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copies copy for sec_6110 purposes
